DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     ANTWON CORTEU OLLINS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-320



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Polk County; Michael P. McDaniel, Judge.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.